DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-12, 14-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102016001472 A1 Zehl Erich Albert et al.
1.	Regarding claim 1 Zehl teaches, a propulsion system, comprising: a fuel storage tank configured to store a fuel in a compressed state (fig. 1, element 6); a power generation device configured to consume the fuel and generate an output (fig. 1, element 1); a fuel system configured to provide the fuel from the fuel storage tank to the power generation device (fig. 1, element 10); and an electrochemical compressor in communication with the fuel system (fig. 2, element 8 and para 0002), the electrochemical compressor configured to gather residual fuel from the fuel system and communicate  the gathered residual fuel to at least one of the power generation device and the fuel storage tank.  
2.	Regarding claim 2, Zehl teaches, the propulsion system as recited in claim 1, wherein the power generation device is at least one of a combustor or a fuel cell (fig. 1, element 1).  
3.	Regarding claim 4, Zehl teaches, the propulsion system as recited in claim 1, wherein the power generation device includes a combustor (fig. 3, element 26 equal to combustor) configured to generate a high energy exhaust gas flow, and the propulsion system includes a check valve (fig. 3, element 7) disposed between the fuel system and the combustor to provide flow from the fuel system to the combustor and to limit flow from the combustor to the fuel system.  
4.	Regarding claim 5, Zehl teaches, the propulsion system as recited in claim 1, wherein the power generation device includes a combustor (fig. 3, element 26 equal to combustor) configured to generate a high energy exhaust gas flow, and the electrochemical compressor is configured to remove fuel from the fuel system when the combustor is off (fig. 3, element 30).  
5.	Regarding claim 6, Zehl teaches, the propulsion system as recited in claim 1, further comprising a pressure sensor configured to measure a fuel pressure (fig. 1, element 23), wherein the electrochemical compressor is configured to remove fuel from the fuel system when a measured fuel pressure is within a range (para 0023, pressure regulator or pressure reducer).  
6.	Regarding claim 7, Zehl teaches, the propulsion system as recited in claim 1, wherein the electrochemical compressor includes at least one membrane-electrode-assembly (fig. 2, element 9).  
7.	Regarding claim 8, Zehl teaches, the propulsion system as recited in claim 1, including a second fuel storage tank configured to receive residual fuel from the electrochemical compressor and communicate fuel to the power generation device (fig. 1, element 19).  
8.	Regarding claim 9, Zehl teaches, the propulsion system as recited in claim 1, including a second fuel storage tank configured to receive residual fuel from the electrochemical compressor and communicate fuel to the power generation device (fig. 1, element 19).  
9.	Regarding claim 10, Zehl teaches, a power generation system, comprising: a fuel cell fig. 1, element 1) configured to generate an electric power output; a fuel system (fig. 1, element 10) configured to communicate fuel to the fuel cell and an electrochemical compressor (fig. 2, element 8) in communication with the fuel system, the electrochemical compressor configured to gather residual fuel from the fuel system, wherein the fuel cell and the electrochemical compressor comprise a stack (fig. 2 para 0019) configured to operate in a first mode to remove residual fuel from the fuel system and in a second mode to produce the electric power output (para 0019).  
10.	Regarding claim 11, Zehl teaches, the power generation system as recited in claim 10, including a fuel storage tank(fig. 1, element 6) configured to communicate fuel to the fuel system and receive fuel from the electrochemical compressor and a three way control valve between the stack and the fuel storage tank (fig. 1, element 22), wherein the three way control valve is configured to direct fuel back to the fuel storage tank from the stack when operating in the first mode and to exhaust depleted air and prevent airflow to the fuel storage tank when the stack is operating in the second mode.  
The power generation system as recited in claim 10, including a fuel storage tank(fig. 1, element 6) configured to communicate fuel to the fuel system and receive fuel from the electrochemical compressor and a three way control valve between the stack and the fuel storage tank (fig. 1, element 22), wherein the three way control valve is configured to direct fuel back to the fuel storage tank from the stack when operating in the first mode and to exhaust depleted air and prevent airflow to the fuel storage tank when the stack is operating in the second mode.  
11.	Regarding claim 12, Zehl teaches, the power generation system as recited in claim 10, wherein the electrochemical compressor includes at least one membrane-electrode-assembly (fig. 2, element 9).  
12.	Regarding claim 14, Zehl teaches, the power generation system as recited in claim 10, including a combustor (fig. 3, element 26 equal to combustor) configured to generate a high energy exhaust gas flow output.  
13.	Regarding claim 15, Zehl teaches, the power generation system as recited in claim 10, wherein the compressed fuel comprises hydrogen (abstract).  
14.	Regarding claim 16, Zehl teaches, a method of operating propulsion system comprising: storing a compressed fuel in a fuel storage tank (abstract); communicating fuel from the fuel storage tank through a fuel system to a power generation device configured to consume fuel and generate an output (para 0019); recovering residual fuel from the fuel system with an electrochemical compressor (para 0023); and communicating the recovered residual fuel to at least one of the power generation device and the fuel storage tank (para 0023).  
15.	Regarding claim 18, Zehl teaches, the method as recited in claim 16, including removing the residual fuel from the fuel system in response to the power generation device being turned off (fig. 3, element 30).  
16.	Regarding claim 19, Zehl teaches, the method as recited in claim 16, including measuring a fuel pressure within the fuel system and operating the electrochemical compressor to remove excess fuel from the fuel system when a measured fuel pressure is within a predefined range (para 0010 regulator).  
17.	Regarding claim 20, Zehl teaches, the method as recited in claim 16, wherein the fuel comprises hydrogen (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zehl as applied to claim above, and further in view of US 20190148753 A1 Jahnke; Fred C. et al.
18.	Regarding claim 3 Zehl teaches, the propulsion system as recited in claim 1, but fails to teach, further comprising a thermal management system disposed between the fuel system and the electrochemical compressor, the thermal management system being configured to transfer thermal energy into the gathered residual fuel.
However Jahnke teaches, further comprising thermal management system disposed between the fuel system and the electrochemical compressor (fig. 4E, element 450), the thermal management system being configured to transfer thermal energy into the gathered residual fuel.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion system taught by Zehl, with the heat exchanger taught by Jahnke in order “to recover the heat generated by the compression system.” (para 0064).
19.	Regarding claim 13 Zehl teaches, the power generation system as recited in claim 11, but fails to teach, further comprising a thermal management system disposed between the fuel system and the electrochemical compressor, the thermal management system being configured to transfer thermal energy into the gathered residual fuel.
However Jahnke teaches, further comprising a thermal management system disposed between the fuel system and the electrochemical compressor (fig. 4E, element 450), the thermal management system being configured to transfer thermal energy into the gathered residual fuel.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion system taught by Zehl, with the heat exchanger taught by Jahnke in order “to recover the heat generated by the compression system.” (para 0064).
20.	Regarding claim 17 Zehl teaches, The method as recited in claim 16, but fails to teach, including transferring thermal energy into the recovered residual fuel in a thermal management system disposed between the fuel system and the electrochemical compressor.
However Jahnke teaches, including transferring thermal energy into the recovered residual fuel in a thermal management system disposed between the fuel system and the electrochemical compressor (fig. 4E, element 450, para 0064).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion system taught by Zehl, with the heat exchanger taught by Jahnke in order “to recover the heat generated by the compression system.” (para 0064).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642